Citation Nr: 9912056	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for degenerative disc disease, residuals of a back 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from to November 1965 to 
November 1968.

This appeal arises from a decision by the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for degenerative 
disc disease, residuals of a back injury.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action dated in April 1969, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of a back injury.  He submitted a notice of 
disagreement in January 1970, received a statement of the 
case in May 1970, but a timely appeal was not received.

3.  The evidence submitted since the most recent rating 
decision is new and material, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

4.  There is no competent medical evidence of a nexus between 
the degenerative disc disease of the back, residuals of a 
back injury, and his period of active military service or 
some incident thereof.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO denied service connection 
for degenerative disc disease, residuals of a back injury in 
April 1969 is new and material.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5108 (West 1991 & Supp. 1996); 38 C.F.R. § 3.156(a) 
(1998.

2.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for degenerative disc 
disease, residuals of a back injury.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1969, the RO denied service connection for a back 
condition.  The evidence of record at the time of that action 
consisted of the veteran's service medical records and an 
April 1969 VA examination report.  

The service medical records were negative for a back 
complaint until March 1968 when the veteran sought treatment 
after the hatch on a personnel carrier struck him on the 
head.  He was treated for contusions and lacerations.  The 
sutures were removed about one week later.  In May 1968 he 
sought treatment for low back pain.  There was no history of 
injury.  The impression was lumbar muscle strain.  An x-ray 
of the lumbosacral spine revealed a partial sacralization of 
L-5 along with a reverse spondylolisthesis at L5-S1.  He was 
checked again later that month with no objective findings.  A 
July 1968 back examination was entirely normal.  His X-rays 
were within normal limits when reviewed in September 1968 and 
he was doing well on exercises.  The examination segment of 
the report of the examination for separation, dated in August 
1968 was negative for findings or diagnoses of a back 
condition.  

The report of a VA rating examination dated in April 1969 
stated that the veteran had no known injury and complained 
that once in a while his back would hurt with bending.  The 
examiner stated that a comprehensive orthopedic examination 
of the lumbar spine failed to reveal any objective findings 
to account for his objective complaints.  The diagnosis was 
essentially clinically negative orthopedic examination.  An 
x-ray of the lumbosacral spine revealed a transitional 
vertebrae at the lumbosacral junction.  The spine was 
otherwise normal.

Service connection for residuals of a back injury was denied 
by rating decision dated in April 1969 on the basis that no 
back pathology was found on the rating examination.

Evidence submitted since the April 1969 rating decision 
includes VA treatment records dated from February 1975 to May 
1996.  Some of the records address conditions which are 
unrelated to the back condition at issue.  Only the evidence 
pertinent to this claim will be discussed.

An April 1995 X-ray report from Montclair Community Hospital 
(Montclair) noted a bulging disc with lateralization to the 
L5-S1 right root intervertebral foramina that might be 
clinically symptomatic.  An August 1995 computerized 
tomography (CT) scan from Montclair noted slight disc space 
narrowing at the L5-S1 disc space level consistent with mild 
degenerative disc disease.  

In a January 1996 statement, Joseph N. Bellino, M.D., 
reported having treated the veteran for lumbar radiculitis 
since June 1994.  The letter was silent regarding the 
etiology of his back condition. 

A May 1996 VA treatment note stated that the veteran had had 
back pain since June 1994.  In June 1996, the veteran 
complained of chronic back pain that increased with 
ambulation.  He stated that he had back pain from 1965 to 
1968 and head trauma in 1967 or 1968.  X-rays showed disc 
space narrowing and a CT scan in August 1995 showed disc 
bulging at L4-L5 and L5-S1 with calcification of the nerve 
root at the foramina.  The note was negative for a medical 
opinion regarding the etiology of the veteran's back 
conditions. 

A June 1996 VA X-ray report noted mild disc narrowing at L5-
S1with lumbarization of S1. 

An August 1996 VA CT scan revealed degenerative joint disease 
and degenerative disc disease of L5-S1, lateral herniated 
disc impinging on right L5-S1 nerve roots.  The remainder of 
the examination was negative.  

A VA neurological examination in July 1996, a rehabilitation 
consultation report in August 1996 and a neurological 
examination in October 1996 were all negative for medical 
evidence or medical opinions regarding the etiology of the 
veteran's back conditions.

An August 1996 examination report Joseph N. Bellino, M.D. 
concluded that the veteran could perform any work that 
required extended bending and/or lifting or extended periods 
of sitting or standing.  The report did not contain an 
opinion linking the veteran's symptoms to his active service.

During an August 1996 VA examination, the veteran related 
that he squashed a disc in his back in 1984 and was treated 
at Montclair.  He complained of constant pain in the low back 
and legs.  The examiner deferred to the orthopedic 
examination and made no findings regarding the etiology of 
the veteran's back problems.  

During an August 1996 VA orthopedic examination diffuse 
tenderness of the vertebral bodies, disc spaces, sacroiliac 
joint and paravertebral muscles was noted.  Flexion, 
extension, right and left bending and rotation were limited.  
The diagnoses included herniated disc at L5-S1.  The examiner 
made no findings regarding the etiology of the veteran's back 
condition.

Following the VA neurological examination in August 1996, the 
diagnoses were: L5-S1 radiculopathy with mild weakness of the 
gastrocnemius without evidence of radicular pain present 
except mild weakness; and degenerative joint disease of the 
spine generally involving the entire spine as evidenced by 
mild cracking of the neck on flexion and extension was also 
found.  The examiner made no findings regarding the etiology 
of the veteran's neurological conditions.  

Copies of additional service medical records were added to 
the record, including the report of medical history for 
separation, dated in August 1968, where the veteran indicated 
that he had back troubles that he attributed to heavy lifting 
while in the Army; no troubles recently.  

A rating decision dated in November 1996 found that new and 
material evidence sufficient to reopen the veteran's claim 
for residuals of a back injury had not been submitted.  

A letter dated in March 1997 from Dr. Bellino was negative 
for a link between the veteran's active service and his back 
condition.  

A Social Security Administration decision dated in September 
1997 found that the veteran was disabled beginning in 
November 1994.  The decision made no determination that 
linked the veteran's back condition to his period of active 
service.  

During the veteran's personal hearing in October 1997, he 
testified that he injured his head and back while stationed 
in Germany.  He injured his back doing heavy lifting.  The 
heavy lifting caused him to have the problems with his lower 
back.  He did not know if the incident with the tank affected 
the disc in his spine.  He started seeing Dr. Bellino in 
1994.  He went to the East Orange, New Jersey VA for back 
treatment, probably in the 1970s.  He went to Dr. Bruno 
Schiafone, for treatment of his arms, legs and back after 
service, but Dr. Schiafone was now deceased.  He saw other 
doctors as well.  He worked after service, even though he had 
a cracking in his neck for 30 years.  

A magnetic resonance imaging spectroscopy (MRI) report dated 
in December 1998 from Montclair Radiology contains 
impressions of discogenic changes most marked at L4-L5 and 
present at L3-L4 as well.  Subligamentous herniation was 
present at L1-L2.  The report does not contain an opinion 
regarding the etiology of the conditions.  

A December 1998 examination report from Dr. Bellino was to 
the effect that the veteran had had his symptoms for many 
years and that they had worsened and would worsen.  He found 
the veteran to be 100 percent disabled.  The report did not 
discuss the etiology of the veteran's back symptoms.  

The veteran appeared before a member of the Board in January 
1999.  Much of his testimony was a repetition of statements 
and testimony given to various health care providers and 
restated during his 1997 RO hearing.  In essence, he 
testified that he did not have a disc problem prior to his 
active service.  He described the tank-lid incident.  He 
related that inn April 1969 he went to the VA complaining of 
headaches and back trouble, but they denied him any kind of 
help for 30 years. Prior to June 1994 the veteran was a 
cashier for the tax collectors' department in New Jersey.  He 
has not had any workman's comp injuries.  He did not have any 
physical examinations with them.  He now receives social 
security disability based on his back and his legs.  Dr. 
Bellino told him that his disc problem is attributed to his 
neck and the VA agreed with the tests he had done.  It is 
like when you are in a car accident; your head goes forward, 
it is a reflex.  The Army is at fault and the VA is at fault 
for not doing a thorough examination in 1969.  The veteran 
submitted copies of medical bills dated in 1998 and 1999. 

A letter dated in February 1999 was to the effect that Dr. 
Bruno Schiafone, treated the veteran's back and neck problems 
from 1969 to 1989, but Dr. Schiafone's records were destroyed 
after his death.  

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Ct. Vet. App. February 17, 1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, No. 97-1534, slip op. at 14-15 (U.S. Ct. Vet. 
App. February 17, 1999) (stating that, after Hodge, new and 
material evidence may be presented to reopen a claim, even 
though the claim is ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, slip op. at 4.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, slip op. at 4.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

The evidence submitted since the April 1969 rating decision 
includes treatment records and letters from Dr. Bellino that 
are all negative for evidence linking the veteran's spine 
condition to his active service.  The VA examination reports 
and treatment records are also negative for any medical 
opinions linking the veteran's current spine condition to his 
period of service.  %Therefore, these documents are new, in 
that that have not been previously considered by VA; however, 
they are not material to the claim because they do not 
establish a nexus between the present back pathology, and any 
back problems the veteran might have experienced during 
service.

The copy of the history segment of the report of the 
examination for separation, is new, in that it was not before 
the RO at the time of the April 1969 rating decision, but is 
negative in that it states that the veteran had had no recent 
back troubles.  In the Board's opinion, this evidence is also 
material, because, when read in conjunction with other 
evidence of record, could possibly change the outcome.  

The veteran's testimony during his personal hearing and his 
hearing before a member of the Board has been considered, it 
is new and material, as it is the veteran's recollection of 
events that occurred during and after service.

Inasmuch as the Board has concluded that there is new and 
material evidence to reopen the claim, the claim will be 
reopened.

The second step in resolving the claim is to determine 
whether the claim is well-grounded.  A person claiming VA 
benefits must meet the initial burden of submitting evidence 
"sufficient to justify a belief in a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A claim 
that is well grounded is plausible, meritorious on its own, 
or capable of substantiation.  Murphy, 1 Vet. App. at 81; 
Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes 
of determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran asserts that his spine condition was caused by 
active service; however, he has submitted no medical evidence 
to substantiate his claim.  The service medical record note 
complaints of back pain, but at the time of his separation, 
he related that there were no current symptoms.  The first VA 
medical examination of the back in April 1969 found no back 
pathology.  It was not until many years following service 
that chronic back pathology was diagnosed, and none of the 
medical experts related the current back disorder to any 
incident of military service.

Although the veteran is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  See Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).

A layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet.App. 69, 
(1995).  This is especially true in the instant case because 
the veteran's testimony that Dr. Bellino found a connection 
between his back and neck problems is contradicted by Dr. 
Bellino's records and letters, which make no such connection.  
To the extent that the veteran's testimony indicates that Dr. 
Bellino found a connection between the veteran's service and 
his current spine condition, the new medical evidence is in 
fact negative.  

While the letter regarding Dr. Schiafone's evidences 
treatment from 1969 to 1989, it does not contain medical 
evidence or a medical opinion regarding a connection between 
the veteran's service and the conditions treated.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for degenerative disc disease, residuals of a back 
injury.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 
F.3d at 1468.  Therefore, the duty to assist is not triggered 
and VA has no obligation to further develop the veteran's 
claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).
 

ORDER

Entitlement to service connection for degenerative disc 
disease, residuals of a back injury, is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




